Baldwin, J., delivered the opinion of the Court
Field, J., concurring.
In this case, after the rendition of a final judgment, the defendant has moved the Court, or one of the Justices thereof, to grant a citation, upon his production of a writ of error from the Clerk of the Circuit Court of the United States for the District of California, and for a stay of proceedings under the judgment rendered by us.
The majority of this Court acknowledge the validity of the Act of Congress of the United States passed in 1789, commonly called the Judiciary Act, the twenty-fifth section of which is as follows:
“ And he it further enacted, That a final judgment or decree in any suit, in the highest Court of Law or Equity of a State in which a decision in the suit could be had, where is drawn in question the validity of a treaty or statute of, or an authority exercised under any State, on the ground of their being repugnant to the Constitution, treaties or laws of the United States, and the decision is in favor of such their validity, or where is drawn in question the construction of any clause of the Constitution, or of a treaty, or statute of, or commission held under the United States, and the decision is against the title, right, privilege or exemption specially set up dr claimed by either party, under such clause of the said Constitution, treaty, statute, or commission, may be re-examined and reversed or affirmed in the Supreme Court of the United States upon a writ of error, the citation being signed by the Chief Justice, or Judge, or Chancellor of the Court rendering or passing the judgment or decree complained of, or *178by a Justice of the Supreme Court of the United States, in the same manner and under the same regulations, and the writ shall have the same effect as if the judgment or decree complained of had been rendered or passed in a Circuit Court, and the proceeding upon the reversal shall also be the' same, except that the Supreme Court, instead of remanding the cause for a final decision as before provided, may, at their discretion, if the cause shall have been once remanded before, proceed to a final decision of the same and award execution. But no other error shall be assigned or regarded as a ground of reversal in any such case as aforesaid than such as appears on the face of the record, and immediately respects the before mentioned questions of validity or construction of the said Constitution, treaties, commissions, or authorities in dispute.”
We do not propose, nor is it necessary for us to go into an examination of the question so fully and elaborately discussed, as to the constitutionality of this section of the Act. The argument upon that question has long since been exhausted. The intellects and the various and profound learning of the ablest jurists and statesmen of the Union, on one side or the other of this mooted question, have been called into requisition, and nothing new could now be said either in support of, or in opposition to, the validity of this law. It is enough for us to say that a long course of adjudication by Courts of the highest authority, State and National, commencing almost from the foundation of the Government, and the acquiescence of nearly all the State Governments, in all of their departments, have given to this doctrine a recognition so strong and authentic that we feel no disposition to deny it at this late day, even if the reasons for such denial were more cogent than they seem to us to be. We recognize the rule that, in the exposition of Constitutions, as of inferior laws, the solemn, deliberate, and long-settled precedents of Courts, and the practice and acquiescence of Governments and people should possess controlling weight. With all proper deference to opposing views, it appears to us that a just respect to such high authority, especially in cases of doubt, ought to conclude the action of Courts in favor of the principle so established, even when the individual opinions of the judges would be different were the question res integra. In this instance, we do not feel warranted, in the *179face of the elaborate and learned reasonings and repeated adjudications of the highest Courts and the most eminent Judges of the Union, to hold that clause of the Act dearly unconstitutional which they have pronounced dearly constitutional. Mor are we insensible to the benefits which flow from the decision which they have made. That there should be a central tribunal, having power to give authoritative exposition to the Constitution, and laws, and treaties of the United States, and which should also possess the power to secure to every citizen the rights to which he is entitled under them, seems to us highly expedient. The value of uniformity of decisions where the Constitution and laws of the Federal Government are to be expounded in cases of individual rights, and the importance of the principle that every citizen of the United States know the extent, and be protected by a tribunal of the highest authority and free from local prejudices or passions in the enjoyment of all the rights, exemptions and privileges with which the Constitution and laws of the Union invest him, cannot easily be exaggerated. Indeed, in order to render the Constitution and laws of the Federal Government the same things to the people of the United States, it is necessary that they receive their ultimate construction from the same tribunal; for there is but little practical difference between two or more different Constitutions and one Constitution variously and differently construed.
But in holding the Judiciary Act of 1789 to be constitutional, we by no means recognize an unlimited right of appeal from the decisions of this Court to the Supreme Court of the United States. That Act gives no such right. The appellate power of the Supreme Court in this respect is strictly limited to the cases given in the Act. Like any other special authority, it is to be strictly pursued, and the record must show upon its face the facts which give the power. In a case falling within the provisions of the section quoted, we acknowledge the right of appeal. We deny it in all other cases. By the provisions of this section, in such cases, the Chief Justice of this Court is authorized to issue the citation. That duty or that power is cast upon him alone. The Associate Justices have nothing to do in the premises. The Act is his, as a chamber proceeding. But still the power is, in its nature, in some degree judicial. He must see, when he is required to act or *180authorized to proceed under the Federal law, that he is within the law. If there is much doubt or question as to the jurisdiction, he might, in his discretion, (and perhaps it would be advisable) issue the citation, leaving the “fact of jurisdiction to be determined by the Supreme Court of the United States. This is what we understand Mr. Justice Johnson to mean in the case of Buel v. Van Ness (8 Wheat. 312). He says : “We see no reason why it should be so expressed. The writ of error is the act of the Court; its object is to cite the parties to this Court, and to bring up the record. How else is this Court to ascertain whether the judgment be final ? Nor can there be any danger of its being hastily or erroneously used, since it must be allowed either by the presiding Judge of the State Court or a Judge of the Supreme Court of the United States.”
A contrary doctrine would be fraught with enormous and intolerable evils. If an appeal, with stay of execution, be matter of absolute right, then every case, civil or criminal, decided by the highest Court having jurisdiction in the State, could be taken up to the Federal Capital, and all proceedings suspended until its return. In every criminal case, the pretext would be that the law was ex post facto. It would be no answer to say that the record showed plainly the contrary; the reply to this would be, “ The Supreme Court is to decide that question.” And every civil case might be carried thither upon the ground of a supposed or asserted repugnance to some provision of the Federal Constitution or law, or of some treaty. That damages might be given for frivolous appeals would be no adequate protection against them, and in criminal cases no protection at all. The Supreme Court of the United States holds but one term in each year, and from the embarrassments and delays attending the taking of cases from this Court to that, especially in criminal cases, the recognition of this principle would produce the worst possible results. If the Chief Justice of this Court should err in deciding the case not to be appealable, the jurisdiction of the Supreme Court of the United States would not thereby be ousted. That Court could, on the inspection of the record, grant the writ, or issue the citation, and proceed to hear and determine the case.
In the present case we see no pretext for contending that this case is within the Act of 1789. No question is made by the record that *181any right claimed under the Constitution or under any law of Congress has been called in review and denied. The fact intimated that this may possibly be public land, if not the land of the plaintiff, is not a sufficient suggestion even to base an argument upon in favor of the jurisdiction. The authorities cited by the appellant only go to the extent of "showing that where the record shows that the question giving jurisdiction must necessarily have been passed upon, in or by the judgment of the Court, the Supreme Court may take jurisdiction, although it does not appear in so many words that it was so passed upon, and decided against the validity of the claim set up. But here the record shows no such thing. The case before the Court is simply a claim for land made by one man and denied by another; the main question made being whether a grant of land by a Mexican Governor passed title to the land within the limits of the grant. The defendant nowhere sets up a law of the United States, the exemption privilege, or claim under which has been denied to him. If this record be the subject of appeal to the Supreme Court, we do not see why every ejectment suit would not be, and indeed, every other suit. For the pleadings, proofs, judgments and decision here do not put in issue any right or claim under any Federal law, organic or legislative.
Of this matter of issuing the citation, we, as a portion of the Supreme Court, or as Associate Justices of this Court, have nothing to do. But as the question was argued before us in open Court, and our opinions requested, we have thought proper to give our views upon the matter.